MEMORANDUM **
Jerome Markay, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleg*426ing deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998), and we affirm.
Because Markay did not file the instant complaint until March 4, 1996, over six years after he first knew, or should have known, of his injury, the district court properly dismissed his action as time-barred.1 Cal.Civ.Proc.Code § 352.1; see Fink v. Shedler, 192 F.3d 911, 914 (9th Cir.1999).
We deny Marka/s and appellee’s requests for judicial notice.
AFFIRMED.

 This disposition is not appropriate for publi*426cation and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Because this is the only contention Markay raises in his brief, the other claims he raised before the district court are deemed abandoned. See Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.), cert. denied, 531 U.S. 929, 121 S.Ct. 309, 148 L.Ed.2d 247 (2000).